United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1222
                                    ___________

Curtis Wooten,                         *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Anheuser-Bush, Inc.; Local #1187,      *
Bottlers,                              *      [UNPUBLISHED]
                                       *
           Appellees.                  *
                                  ___________

                           Submitted: July 19, 2001
                               Filed: July 25, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                            ___________

PER CURIAM.

      Curtis Wooten appeals from the district court’s1 adverse grant of summary
judgment in his civil action against his former employer and union. On appeal, he
argues that the district court erred in granting summary judgment before he could
complete discovery. However, he neither sought an extension nor filed an affidavit
describing the facts he sought, as required under Federal Rule of Civil Procedure 56(f).
Consequently, we conclude that the district court did not abuse its discretion in

      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
determining the case was ripe for summary judgment. See Dulany v. Carnahan, 132
F.3d 1237-38 (8th Cir. 1997).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-